Citation Nr: 0721899	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-35 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date, prior to 
September 25, 2003, for the grant of service connection for 
bilateral hearing loss.

2.  Entitlement to an earlier effective date, prior to 
September 25, 2003, for the grant of service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

At his hearing before the Board, the veteran raised the claim 
of entitlement to service connection for vertigo.  This claim 
has not yet been addressed by the RO, and is hereby referred 
to the RO for appropriate development and adjudication.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

At his April 2006 hearing before the Board, the veteran 
raised a claim of clear and unmistakable error (CUE) in the 
May 2001 rating decision.  Specifically, he contends that the 
RO's May 2001 decision, which denied his initial claims for 
service connection for bilateral hearing loss and for 
tinnitus, were based on CUE.  He argues that the evidence in 
the claims folder at that time was essentially the same as it 
was when the RO granted service connection for these 
conditions in January 2004.  

This is the first time the veteran has raised the issue of 
CUE and the RO has not had the opportunity to address his CUE 
claims in this matter.  The CUE claims are inextricably 
intertwined with the earlier effective date issues in this 
case and must be decided in the first instance by the RO, 
before the Board reaches a final determination on the earlier 
effective date issues.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (holding that two issues are inextricably 
intertwined when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  Adjudication of the veteran's effective date 
claims, therefore, will be held in abeyance pending 
resolution of the CUE claims.

Accordingly, the case is remanded for the following actions:

1.  The RO must adjudicate the matter of 
whether there was CUE in the May 2001 
rating decision which denied service 
connection for bilateral hearing loss and 
for tinnitus.  

2.  After completing any additional 
necessary development, the RO must 
readjudicate the issues on appeal.  If 
the disposition remains unfavorable, the 
RO must furnish the veteran a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  Thereafter, the case must be 
returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

